FOOTE, C.
This was an action of ejectment for a tract of land. As to the facts given in evidence going to show the plaintiff’s legal possession of the premises in dispute, prior to the defendant’s entry thereupon, and as to those relative to the character of the defendant’s entry, whether or not it was in good faith, and under a claim of right adverse to that of the plaintiff, there is a decided conflict, for which reason the order refusing a new trial should be affirmed.
We concur: Belcher, C. C.; Hayne, C.
By the COURT.—For the reasons given in the foregoing opinion the order is affirmed.